Exhibit PNM RESOURCES, INC. AND SUBSIDIARIES Ratio of Earnings to Fixed Charges (In thousands, except ratio) Three Months Ended March 31, Year Ended December 31, 2008 2007 2006 2005 2004 2003 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 18,908 $ 81,638 $ 84,773 $ 66,042 $ 34,488 $ 48,483 Amortization of debt premium, discount and expenses 1,758 6,566 4,729 3,962 3,036 2,990 Other interest 7,237 32,242 44,918 13,734 1,976 3,922 Estimated interest factor of lease rental charges 4,463 19,308 19,235 19,934 18,843 19,568 Interest capitalized 172 4,119 2,982 1,421 957 1,163 Preferred dividend requirements of subsidiaries 210 556 798 4,063 881 845 Total Fixed Charges $ 32,748 $ 144,429 $ 157,435 $ 109,156 $ 60,181 $ 76,971 Earnings, as defined by the Securities and Exchange Commission: Earnings (loss) from continuing operations before income taxes $ (113,056 ) $ 63,112 $ 164,018 $ 76,502 $ 107,060 $ 68,267 (Earnings) loss of equity investee 25,083 (7,581 ) - Earnings (loss) from continuing operations before income taxes andinvestee earnings (87,973 ) 55,531 164,018 76,502 107,060 68,267 Fixed charges as above 32,748 144,429 157,435 109,156 60,181 76,971 Interest capitalized (172 ) (4,119 ) (2,982 ) (1,421 ) (957 ) (1,163 ) Preferred dividend requirements of subsidiaries (210 ) (556 ) (798 ) (4,063 ) (881 ) (845 ) Earnings (Loss) Available for Fixed Charges $ (55,607 ) $ 195,285 $ 317,673 $ 180,174 $ 165,403 $ 143,230 Ratio of Earnings to Fixed Charges N/M * 1.35 2.02 1.65 2.75 1.86 * The ratio of earnings to fixed charges for the three months ended March 31, 2008 is not meaningful since earnings available for fixed charges is negative.The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $88.4 million for the three months ended March 31,
